DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response an Election/Restriction filed on 05/04/2022.
Claims 1, 4, 6-7, 12-19, 30, 38 and 42 are pending. Applicant has elected with traverse Group I, claims 1, 4, 6-7 and 12-17 and claims 18-19, 30, 38 and 42 are withdrawn as non-elected group II claims.
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1, 4, 6-7 and 12-17 in the reply filed on 05/04/2022 is acknowledged.  The traversal is on the ground(s) that combined search and examination of the alleged inventions would be not be serious burden.  This is not found persuasive because Group I, claims 1, 4, 6-7 and 12-17 discloses silica particles composition whereas Group II, Claim 18-19, 30, 38 and 42 discloses a process for producing surface area reduced particles which is different in scope and requires searches in separate classes and subclasses. Further examiner has pointed out previous office action that if surface area reduced silica particles of claim 18 and silica particles of claim 1 were interpreted to be same then still Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of silica particles by having BET surface area in range from 0.1 to 7 m2/g, pack density in a range from 35 to 55 lb/ft3, an Einlehner abrasion value in range from 8 to 25 mg lost/100,000 revolutions, a total mercury intrusion pore volume in a range from 0.7 to 1.2 cc/g, a stannous compatibility in a range from 70 to 99%, this technical feature is not a special technical feature as it does not make a contribution over the prior art of Deckner (US PGPUB No.:20120219606) in view of McGill (US Patent No.: 5,869,028).  The examiner respectfully submits that such searches would impose serious burden of time on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-19, 30, 38 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/04/2022.

Claim Objections
5.       Claims 1, 4, 6, 7 and 12-14 are objected to because of the following informalities:  
In order to ensure proper antecedent basis, it is suggested to amend “Silica” to “A silica” in claim 1, line 1.
In order to ensure proper antecedent basis, it is suggested to amend “a BET surface area in a range” to “the BET surface area in the range” in claim 4, line 2.
In order to ensure proper antecedent basis, it is suggested to amend “a pack density in a range” to “the pack density in the range” in claim 6, line 2.
In order to ensure proper antecedent basis, it is suggested to amend “an Einlehner abrasion value in a range” to “the Einlehner abrasion value in the range” in claim 7, line 2.
In order to ensure proper antecedent basis, it is suggested to amend “in a range” to “in the range” in claim 12, lines 2,3,4,6,8.
In order to ensure proper antecedent basis, it is suggested to amend “in a range” to “in the range” in claim 13, lines 2,3,4,6,8.
In order to provide clarity in the claim, it is suggested to amend “CPC” to “CPC (cetylpyridinium chloride)” in claim 14, line 2.

Appropriate correction is required.

Double Patenting
6.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.       Claims 1, 4, 6-7 and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-8, 10-11, 14-15, 17-19, 22-23 and 38 of co-pending Application No. 16/438,968.
Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending application (‘968) discloses silica particles having a BET surface area in range from about 0 to 10 m2/g (meets claims 1, 4, 12, 13), a pack density in a range from about 40 to 75 lb/ft3 (meets claims 1, 6, 12, 13), an Einlehner abrasion value in a range from about 7 to 25 mg lost/100,000 revolutions (meets claims 1, 7, 12-13), a total mercury intrusion pore volume in a range from about 0.2 to 1.5 cc/g (meets claims 1, 12-13) and a stannous compatibility in a range from about 40 to 99% (meets claims 1, 12-13), CPC compatibility in a range from about 55 to 99% (meets claim 14), median particle size (d50) in a range from about 8 to about 20 um (meets claim 15), a water absorption in a range from about 40 to 75 cc/100g (meets claim 16) and silica particles are precipitated silica particles (meets claim 17). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
This is a provisional non-statutory double patenting rejection.

8.       Claims 1, 4, 7 and 12, 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-12 and 15 of co-pending Application No. 17/251,334.
Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending application (‘334) discloses silica particles having a BET surface area in range from about 0.1 to 8 m2/g (meets claims 1, 4, 12), a pack density in a range from about 53 to 75 lb/ft3 (meets claims 1,12), an Einlehner abrasion value in a range from about 7 to 25 mg lost/100,000 revolutions (meets claims 1, 7, 12), a total mercury intrusion pore volume in a range from about 0.35 to 0.8 cc/g (meets claims 1, 12) and a stannous compatibility in a range from about 70 to 99% (meets claims 1, 12), CPC compatibility in a range from about 70 to 99% (meets claim 14), median particle size (d50) in a range from about 8 to about 20 um (meets claim 15), a water absorption in a range from about 40 to 75 cc/100g (meets claim 16) and silica particles are precipitated silica particles (meets claim 17). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

This is a provisional non-statutory double patenting rejection.

9.       Claims 1, 4, 6-7, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 10, 18-19 of Dolan et al (US Patent No.: 10,328,002 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending application (‘334) discloses silica particles having a BET surface area in range from about 0.1 to 9 m2/g (meets claims 1, 4, 12, 13), a pack density in a range from about 35 to 75 lb/ft3 (meets claims 1,6, 12, 13), an Einlehner abrasion value in a range from about 8 to 25 mg lost/100,000 revolutions (meets claims 1, 7, 12, 13), a total mercury intrusion pore volume in a range from about 0.45 to 1.2 cc/g (meets claims 1, 12, 13) and a stannous compatibility in a range from about 70 to 99% (meets claims 1, 12, 13). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.       Claims 1, 4, 7 and 15 are rejected 35 U.S.C. 103 as being unpatentable over Deckner et al (US PGPUB NO.: 20120219606) in view of McGill (US Patent No.: 5,869,028).
As per claims 1, 4, 7, Deckner discloses oral care composition (abstract) comprising spherical fused silica having BET surface area values in a range 1 to 50 m2/g, in particular from 2-9 m2/g (see figure 1, paragraph 0050) and further teaches compatibility value of at least 50%, 60%, 70%, 80% or 90% (see figure 2, paragraph 054). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Deckner does not explicitly disclose or suggest silica particles having a pack density in a range from 35 to 55 lb/ft3, an Einlehner abrasion value (EBV) in range from 8 to 25 mg lost/100,000 revolutions, a total mercury intrusion pore volume in a range from 0.7 to 1.2 cc/g.
However, McGill discloses silica used for dentifrice composition (abstract) wherein silica having mercury intrusion pore volume in a range from 1.0 to 4.0 cc/g (Col.4 lines 41-43), pack density approximately from 25 to 35 lb/ft3 (Col.4 lines 62-64), an Einlehner abrasion value in range from 2.5 to 20 mg lost/100,000 revolutions (Col.3 lines 65-67 to Col.4 lines 1-2). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given Deckner and McGill are both directed to silica used for oral and dental abrasive purpose, therefore it would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to modify the silica particles of Deckner to include a pack density, Einlehner abrasion and mercury intrusion pore volume of McGill which would provide improved cleaning and abrasive characteristics to dentifrice formulation, to have low viscosity build characteristics as taught by McGill (Col.2 lines 39 to 44).

11.	Claims 6, 12, 13 and 15 are rejected 35 U.S.C. 103 as being unpatentable over Deckner et al (US PGPUB NO.: 20120219606) in view of McGill (US Patent No.: 5,869,028) and in further view of Nassivera et al (US Patent NO.: 10,287,439 B2).
Deckner discloses oral care composition (abstract) comprising spherical fused silica having BET surface area values in a range 1 to 50 m2/g, in particular from 2-9 m2/g (see figure 1, paragraph 0050, meets claims 12-13) and further teaches compatibility value of at least 50%, 60%, 70%, 80% or 90% (see figure 2, paragraph 054, meets claims 12-13). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Deckner does not explicitly disclose or suggest silica particles having a pack density in a range from 40-50 lb/ft3 of claim 6,13 and 40-55 lb/ft3 of claim 12, an Einlehner abrasion value in range from 8 to 20 mg lost/100,000 revolutions of claim 12 and 10 to 20 mg lost/100,000 revolutions of claim 13, a total mercury intrusion pore volume in a range from 0.75 to 1.05 cc/g of claim 12 and 0.9 to 1.2cc/g of clam 13.
However, McGill discloses silica used for dentifrice composition (abstract) wherein silica having mercury intrusion pore volume in a range from 1.0 to 4.0 cc/g (Col.4 lines 41-43, meets claims 12-13), pack density approximately from 25 to 35 lb/ft3 (Col.4 lines 62-64), an Einlehner abrasion value in range from 2.5 to 20 mg lost/100,000 revolutions (Col.3 lines 65-67 to Col.4 lines 1-2, meets claims 12-13). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given Deckner and McGill are both directed to silica used for oral and dental abrasive purpose, therefore it would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to modify the silica particles of Deckner to include Einlehner abrasion and mercury intrusion pore volume of McGill which would provide improved cleaning and abrasive characteristics to dentifrice formulation, to have low viscosity build characteristics as taught by McGill (Col.2 lines 39 to 44).
Deckner and McGill  does not explicitly disclose or suggest pack density of 40 to 50 lb/ft3 of claims 6 and 13 and 40 to 55 lb/ft3 of claim 12.
However, Nassivera discloses colored-pigment particles which can be used in dentifrice and toothpaste products, cosmetic products ( comprising of silica (Col.3 lines 49-52) having pack density of 3 to 60 lb/ft3 (Col.5 lines 35-37, meets claim 6, 12, 13), d50 median particle size of 1 to 1000 um (Col.7 lines 3-10, meets claim 15), BET surface area from 1-1200 m2/g (Col.7 lines 10-12, meets claims 12-13), pore volume from 0.2 to 6 cc/g (col.7 lines 22-28, meets claims 12-13). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Given Deckner, McGill and Nassivera are to directed silica used for dentifrice composition, therefore it would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to modify the silica particles of Deckner and McGill with Nassivera to include pack density of 3 to 60 lb/ft3  which exhibits no color bleed in water as taught by Nassivera (see Claim 20, Col 9 lines 5-60).

12. 	Claims 14 and 17 are rejected 35 U.S.C. 103 as being unpatentable over Deckner et al (US PGPUB NO.: 20120219606) in view of McGill (US Patent No.: 5,869,028) and in further view of Gallis (USPGPUB No.: 2008/0160052 A1).

Deckner in view of McGill discloses silica particles as set forth above in claim 1 but does not disclose or suggest silica particles having a cetylpyridinium chloride (CPC) compatibility in a range from about 75 to about 95%.
However, Gallis discloses precipitated silica particles comprising of porous silica particles (meets claim 17) used in dentifrices and oral care products having CPC compatibility of greater than 85% (meets claim 14, abstract, paragraphs 0024, 0028, 0047). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

 Given Deckner, McGill and Gallis are directed to silica used for dentifrice composition, therefore, it would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to modify the silica particles of Deckner and McGill with Gallis to include the CPC compatibility of greater than 85%  which remains effective antibacterial level in the dentifrice, provide the mechanical cleaning and polishing action desired from it as abrasive silica and have superior flavor attributes as taught by Gallis (paragraphs 0019, 0025).

13.	Claim 16 is rejected 35 U.S.C. 103 as being unpatentable over Deckner et al (US PGPUB NO.: 20120219606) in view of McGill (US Patent No.: 5,869,028) and in further view of Hagar et al (US Patent NO.: 9,327,988 B2).

Deckner in view of McGill discloses silica particles as set forth above in claim 1 but does not disclose or suggest silica particles having a water absorption in a range from 75 to 105 cc/100g.

However, Hagar discloses the silica particles useful in dentifrice compositions having water absorption in range from 57 to 272 cc/100g (Col.10 lines 60-62), mercury intrusion pore volume in a range from 0.5 to 3 ml/g (Col.12 lines 4-7), EBA value less than 10 mg lost per 100,000 revolutions (Col.12 lines 28-35) and particle size (d50) of 3 to 10 um (Col.9 lines 59-67 to Col.10 lines 1-3). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


 Given Deckner, McGill and Hagar are directed to silica used for dentifrice composition, therefore, it would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to modify the silica particles of Deckner and McGill with Hagar to include the water absorption of 57-272 cc/100g  which provides ability to build viscosity and also provide superior cleaning performance in dentifrice compositions as taught by Hagar (Col.9 lines 39-41).

Conclusion

14.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        05/21/2022